 

Case 2:18-cv-09253-JCZ-JVM Document 73-3 Filed 10/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA

KENNETH NASSET * CASE NO. 18-9253
vs. * SECT. A(1)
UNITED STATES OF AMERICA * JUDGE ZAINEY
* MAG. VAN MEERVELD
DECLARATION

NOW INTO COURT comes Merlin Wilson, MD who makes the following declaration

pursuant to 28 U.S.C. § 1746:

1,

I am a physician licensed to practice in Louisiana. I was licensed in New Jersey while
serving in the US Army at Fort Dix. I also was licensed in California during my
fellowship by training at Scripps Clinic and Research Institute in La Jolla.

I am board certified in three medical specialties, internal medicine,
allergy/immunology and rheumatology.

I served on the full time faculty of Tulane Medical Center after my training at Scripps.
I entered private practice of rheumatology in 1980. I continued to serve as Clinical
Professor of Medicine at Tulane and LSU Medical Centers throughout my career. I
rejoined the salaried staff at LSUHSC after Katrina to help rebuild the rheumatology
section by training fellows. I retired from my practice in December, 2019. I am
familiar with the standard of care for rheumatology in an outpatient clinic in New
Orleans in 2017, when the treatment was provided.

I have reviewed the medical records of Kenneth Nasset. I also reviewed the report of
Dr. Mark Levin.

It is not customary for a rheumatologist to advise a patient of all the risks of taking a
TNF inhibitor. Rather, it is customary for a rheumatologist to advise a patient on the
boxed warnings, which is the strongest form of warning required by the FDA for
prescription drug labeling. The boxed warnings for a TNF inhibitor include the risk of
infections and malignancies.

Dr. McGrath did not breach the standard of care of a rheumatologist by failing to inform
Mr. Nasset of the risk of Enbrel potentially worsening congestive heart failure and of
the rare new-onset cases of congestive heart failure because this risk is less than 0.1%.
This low risk is not a boxed warning of Enbrel.
 

Case 2:18-cv-09253-JCZ-JVM Document 73-3 Filed 10/06/20 Page 2 of 2

7. In my experience, patients with psoriatic arthritis take Enbrel despite the low risk of
congestive heart failure because that risk is so small and the benefits of taking Enbrel
for the patient’s psoriatic arthritis are great.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and

correct.

Executed on September 13 , 2020. Uy Ly
dik

mee Wilson, 4D

The Rh ison, Group, LLC
2633 Napoleon Ave., Suite 530
New Orleans, LA 70115
